DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1-20 are objected to because of the following informalities.  Appropriate correction is required.
In claim 1, lines 2-3, the phrase “a conductive electrode” should be changed to -- two conductive electrodes -- to provide proper antecedent basis for later in the claims to come.  In line 3, it appears the phrase -- of the ceramic body -- should be inserted after the phrase “opposite faces” to provide clarification.  In lines 3-4, the phrase “an electrical resistance being to be established” should be changed to -- an electrical resistance to be established --.  In line 6, what is the word “its” referring to?  Please clarify. 
In claim 2, line 4, the phrase “the external contour” should be changed to -- an external contour --.  In line 7, the phrase “the resistivity” should be changed to -- a resistivity --.
In claim 3, line 5, what is the word “its” referring to?  Please clarify.  In line 5, the phrase “a respective conductive electrode” should be changed to -- a respective one of the conductive electrodes -- to provide better antecedent basis.  
In claim 4, line 5, what is the word “its” referring to?  Please clarify.  In line 5, the phrase “a respective conductive electrode” should be changed to -- a respective one of the conductive electrodes -- to provide better antecedent basis.

In claim 9, it appears this claim should be deleted since it does not further the claim because an accelerometer sensor has already been claimed for the piezoelectric washer in claim 1.
In claim 10, lines 1-2, the phrase “a resistive path” should be changed to -- the resistive path --.  In line 3, the phrase “a piezoelectric washer” should be changed to -- the piezoelectric washer --.  In lines 5-6, the phrase “a length” should be changed to -- the length --.  In line 12, the phrase “a resistive path” should be changed to -- the resistive path --.
In claim 12, line 2, the phrase “the etch” is not clear which is being referred to.  Is this referring to the “etching” in line 10 of claim 10 or the “etched” in line 6 of claim 11?  Please clarify.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
The prior arts of record do not teach or fairly suggest, alone or in combination, the specific limitations of a piezoelectric washer for an accelerometer sensor having a ceramic body; a conductive electrode on each of two opposite faces of the ceramic body; an electrical resistance to be established between the two conductive electrodes; the ceramic body has, on an outer contour, a resistive path connecting the conductive electrodes to one another with a length and cross section of the resistive path predetermined according to the resistance to be established between the two conductive electrodes.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


This application is in condition for allowance except for the following formal matters as set forth above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/HELEN C KWOK/Primary Examiner, Art Unit 2861